—In an action to recover damages for personal injuries, the defendant Ricardo Vargas appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated February 14, 1997, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is reversed, on the law, with one bill of costs payable by the plaintiff-respondent and defendant-respondent, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendant-respondent is severed.
The Supreme Court erred in denying the motion of the defendant Ricardo Vargas for summary judgment dismissing the complaint and all cross claims insofar as asserted against him. Vargas established his entitlement to judgment as a matter of law, demonstrating that he was stopped at a traffic light in the northbound lane of North Ocean Avenue in Patchogue when the plaintiff, southbound on the same road, swerved into the northbound lane as the light turned green in order to avoid another vehicle crossing in front of him and collided with the vehicle driven by Vargas. Neither the plaintiff nor the codefendant Peter S. Gambino proffered evidence sufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 *369NY2d 557; CPLR 3212).
Thompson, J. P., Pizzuto, Joy and Altman, JJ., concur.